Case 4:20-cv-05640-YGR Document 403-9 Filed 04/07/21 Page 1 of 4




            EXHIBIT I
    Case 4:20-cv-05640-YGR Document 403-9 Filed 04/07/21 Page 2 of 4
              HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY


         IN THE UNITED STATES DISTRICT COURT
           NORTHERN DISTRICT OF CALIFORNIA
                          OAKLAND DIVISION



EPIC GAMES, INC.,

              Plaintiff

                                       Case No.: 4:20-CV-05640-YGR-
                 v.
                                       TSH

APPLE INC.,

           Defendant




                      EXPERT REBUTTAL REPORT OF

                  MICHAEL I. CRAGG, PH.D.



                            MARCH 15, 2021
                 Case 4:20-cv-05640-YGR Document 403-9 Filed 04/07/21 Page 3 of 4
                             HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY


          console players play five to seven times as many minutes per week as iOS Fortnite players.
          A similar pattern emerges when comparing total revenue per player by console; consoles
          generate four to eight times the revenue that iOS devices do, on a per-users basis.

              TABLE 2: SUMMARY STATISTICS OF US FORTNITE PLAYERS BY PLATFORM
                                                 By Primary Platform                     Multi‐Platform Users
                             Avg.             Players             Avg.        % of Weeks Platform    % of Weeks Platform
      Platform           Minutes/Week       (Thousands)        Revenue           Was Not Used          Was Most Played
      iOS                    47.37             1,907           $12.14                80.9%                  10.0%
      Android                26.85              184             $6.62                89.6%                   4.5%
      Windows                88.37              709            $51.05                64.7%                  30.1%
      MacOS                  23.75              39              $8.78                92.3%                   4.6%
      PlayStation 4          318.77            1,861           $97.64                19.0%                  77.9%
      Xbox One               245.31            1,717           $94.12                25.1%                  71.2%
      Switch                 256.43             525            $52.26                52.7%                  39.2%

  Sources: EPIC_04315058 (Epic Monthly User data). Epic Games Player Detail History data.16

36.       Table 2 also compares the subpopulation of game players who have played Fortnite across
          multiple devices. The fourth column of the table shows the percent of weeks that a multi-
          platform player did not play on the console in question. For example, the first row of this
          column shows that multi-platform game players who play on iOS did not play on iOS in 80.9
          percent of weeks. On the other hand, multiplatform players more rarely have weeks in which
          they do not play on consoles. The rightmost two columns of the Table show (1) that for
          many multi-platform users they have many weeks when they do not use a given platform
          (e.g., 80.9 percent of weeks multi-platform users do not use iOS) and (2) that multi-platform
          users tend to use their consoles (PlayStation, Xbox, and Switch) more than any other
          platform, both in terms of minutes played, money spent, and the share of weeks that the
          console is the most used platform.

37.       Professor Hitt’s analysis fails to control for any variables that may be affecting game play or
          revenue, as is common practice in economics. I perform a corrected analysis to identify the
          substitution and complementarity across devices. This analysis examines consumers’
          playtime and expenditures when they acquire another device, properly controlling for other
          potentially confounding variables.


  16
          The original dataset is referred to as “Epic Games Player Detail History data” in Dr. Evans’s opening report,
          and I understand it was produced to Apple on February 18, 2021. It was amended by errata that I understand
          was produced to Apple on March 14, 2021.

  Expert Rebuttal Report of Michael I. Cragg, Ph.D.                 Case No.: 4:20-CV-05640-YGR-TSH | Page 19 of 174
  Highly Confidential – Attorneys’ Eyes Only
        Case 4:20-cv-05640-YGR Document 403-9 Filed 04/07/21 Page 4 of 4
                       HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY




––––––––––––––––––
Michael I. Cragg, Ph.D.
March 15, 2021




Expert Rebuttal Report of Michael I. Cragg, Ph.D.   Case No.: 4:20-CV-05640-YGR-TSH | Page 111 of 174
Highly Confidential – Attorneys’ Eyes Only
